department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division mar uniform issue list tep 2a t3 ra ee tae a eae tak ee kee tee e tae nee tae x legend taxpayer a ira x amount d amount e bank f bank s financial_institution p individual b individual m date date date date date date x we page dear this is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that on date he received a distribution of taxpayer a age amount d from his individual_retirement_arrangement ira ira x with bank s taxpayer a asserts that his failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to an error committed by individual m of bank s which resulted in amount d being placed in a non-ira account where it remains taxpayer a represents that ira x matured on date upon the advice of individual m a financial advisor employed with bank s taxpayer a requested a distribution of amount d from ira x with the intent of rolling amount d into another ira after receiving the distribution on date he deposited amount d into an interim non-ira account with bank f following individual m’s advice on date he purchased a universal_life_insurance policy policy from bank s totaling amount e the policy was also maintained by bank s four days later taxpayer a learned of a substantial additional cost for the policy unrelated to the change in the tax qualified status of his investment which was unacceptable to him with the assistance of individual b an executive for bank s the policy was rescinded and amount e was returned to taxpayer a on date which he deposited into his savings account a non-ira account on date on date taxpayer a used amount d plus additional funds to purchase a cd with financial_institution p an affidavit submitted by individual m and other documentation submitted indicate that amount d was erroneously deposited into the series of non-ira accounts because individual m forgot that amount d had been distributed from an ira and that such error occurred through no fault of taxpayer a taxpayer a did not learn of the error until he received form 1099-r for the tax_year ending december after the 60-day rollover period had expired from bank s based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in wee page gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization kk page incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your reliance on the erroneous advice of individual b of bank s therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount d requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code into a rollover ira provided all other no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact by phone at or fax at sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ec x kk kk
